Case: 10-50049     Document: 00511250780          Page: 1    Date Filed: 10/01/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                           October 1, 2010
                                     No. 10-50049
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

INMER VELASQUEZ, also known as Israel Ramirez-Suarez, also known as
Inmer Zuniga Velasquez, also known as Inmer Zuniga, also known as Zuniga
Velasquez, also known as Israel Suarez Ramirez,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                         for the Western District of Texas
                              USDC No. 1:09-CR-444-1


Before JONES, Chief Judge, and SMITH and CLEMENT, Circuit Judges.
PER CURIAM:*
        Inmer Velasquez appeals the 57-month sentence imposed in connection
with his guilty plea conviction for illegal reentry. He argues that his sentence
is greater than necessary to meet the sentencing goals of 18 U.S.C. § 3553(a) and
that he should have been sentenced below the guidelines range. Velasquez
argues that his benign motives for reentry support a sentence below the



       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 10-50049     Document: 00511250780 Page: 2          Date Filed: 10/01/2010
                                  No. 10-50049

guidelines range. He also argues that the illegal reentry guideline’s emphasis
on criminal history and lack of empirical grounding led to an unreasonable
sentence.
      In reviewing a sentence, we normally “consider[] the ‘substantive
reasonableness of the sentence imposed under an abuse-of-discretion standard.’”
United States v. Cisneros-Gutierrez, 517 F.3d 751, 764 (5th Cir. 2008) (quoting
Gall v. United States, 552 U.S. 38, 51 (2007)). Because Velasquez did not object
to his sentence as unreasonable after it was pronounced by the district court, our
review is limited to review for plain error. See United States v. Anderson,
559 F.3d 348, 358 (5th Cir.), cert. denied, 129 S. Ct. 2814 (2009). A plain error
is a forfeited error that is clear or obvious and affects the defendant’s substantial
rights. United States v. Gonzalez-Guzman, 597 F.3d 695, 696 (5th Cir. 2010).
When those elements are shown, this court has the discretion to correct the error
only if it “seriously affects the fairness, integrity, or public reputation of judicial
proceedings.” Id.
      We are not persuaded that the illegal reentry guideline’s emphasis on a
defendant’s criminal history and lack of empirical grounding necessarily renders
a sentence computed under that guideline unreasonable. See United States v.
Duarte, 569 F.3d 528, 529-31 (5th Cir.), cert. denied, 130 S. Ct. 378 (2009);
United States v. Gomez-Herrera, 523 F.3d 554, 565-66 (5th Cir. 2008).
Velasquez’s personal history and characteristics, including his motives for
reentering the United States, are insufficient to rebut the presumption of
reasonableness. See Gomez-Herrera, 523 F.3d at 565-66. Velasquez has not
demonstrated that the district court’s imposition of a 57-month sentence, a
sentence at the top of the properly calculated guidelines range, was plain error.
      The judgment of the district court is AFFIRMED.




                                          2